IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES HARVEY TIPLER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1027

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed October 5, 2016.

Petition for Writ of Certiorari—Original Jurisdiction.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, and Crystal
McBee Frusciante, Sunrise, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Criminal Appeals
Bureau Chief, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.